    Case 2:12-cv-00859-LMA-MBN Document 1433-1 Filed 04/19/21 Page 1 of 1


                             CITY OF NEW ORLEANS - PROJECT STATUS REPORT
                             OJC - MEDICAL SERVICES BUILDING PHASE III
                             H LL PROJECT NO. PTX-02349.00
                             APRIL 13, 2021




PROJECT STATUS
The City and GHC Architects submitted a draft Power-Point presentation to FEMA and City Planning for
inclusion in the Conditional Use and Environmental, Historic Preservation (EHP) 106 public engagement
meetings (see attached presentation). The City is waiting for a response. The City is also preparing for
the Executive Stakeholder Group meeting with OPSO, Federal Monitors, Department of Justice and Plaintiff
representatives scheduled for April 21, 2021 (see attached meeting notes from March 17, 2021 meeting).


    1. ACTIVITIES CURRENTLY IN PROGRESS
            a. Engage FEMA/EHP 106 and CNO Conditional Use Processes – July 31, 2021
                     i. See the above project status update.

    2. 30-DAY MILESTONES
                   Third meeting with the Executive Stakeholder Group – April 21, 2021
                       City submission of FEMA requested items, in progress (see project status).
                       FEMA review/approval of the Conditional Use Public Engagement package.
                       GHC coordination w/ City Planning to schedule the 1st Community Meeting.
    2. FUTURE PROJET MILETSONES
            a. Begin 75%-100% Construction Documents - May 15, 2021
                       The start of this task is dependent upon favorable Neighborhood Participation
                        Program outcomes from the FEMA/EHP 106 and Conditional Use Processes that
                        will not cause major modifications to the plans.
                       The Executive Group (EG) meetings to review the OJC operational requirements,
                        to be discussed April 21, 2021.
            b. Submit 100% Construction Documents – August 30, 2021
            c.   Complete100% Construction Document Review/Approval – September 13, 2021
            d. Begin Procurement Phase – September 14, 2021
            e. Bid Opening – October 14, 2021
            f.   Complete Procurement Phase – December 17, 2021
            g. Issue Construction Notice to Proceed (NTP) – December 17, 2021
            h. Construction Phase (540 days) – June 10, 2023
            i.   Project Closeout and Turnover for Occupancy - August 9, 2023
